Citation Nr: 1745053	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-34 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a compensable rating for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to an effective date earlier than October 12, 2012, for the award of 10 percent ratings for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity.
REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active military duty in the U.S. Navy from September 1968 to October 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Hypertension

The Veteran maintains that his hypertension is secondary to his service-connected diabetes mellitus.  See October 2012 claim.  Although a VA medical opinion was obtained in October 2013, the examination report is inadequate for adjudication purposes.  Specifically, the VA examiner reviewed the claims file and stated that hypertension is less likely than not due to or the result of service-connected diabetes mellitus.  The language "due to", or "etiologically related", or "the result of" does not adequately address whether a nonservice connected disability was aggravated by a service connected disability.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The examiner also stated that the evidence of record showed multiple factors present, including weight, sedentary lifestyle, age, genetics and diet.  No citation to any specific medical evidence was included.  The medical opinion lacks reasons and bases linking the disability to factors other than diabetes mellitus.  Therefore, remand for another VA medical opinion is necessary.   

PTSD and Peripheral Neuropathy

The Veteran is appealing the initial rating assigned for PTSD and the ratings assigned for peripheral neuropathy of the left lower extremity, right lower extremity and bilateral upper extremities.  His most recent VA examinations for these issues were in 2015 (PTSD) and 2013 (peripheral neuropathy); however, he maintains that the severity of these disabilities has increased since these examinations.  See August and September 2017 statements from the Veteran's attorney.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, remand for VA examinations is necessary.

All Claims

Regarding all six claims herein at issue, the Veteran's attorney has requested that these issues be remanded to obtain outstanding VA and private medical records.  In this regard, he stated that the Veteran receives ongoing treatment at the Lynchburg VA outpatient clinic.  Moreover, in September 2017, he provided releases for private treatment records.  All outstanding medical records should be obtained prior to obtaining any examinations or medical opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Lynchburg, Virginia VA outpatient clinic and obtain and associate with the claims file all outstanding pertinent records of treatment since the Veteran's separation from service in 1970.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination for any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  In particular, obtain the records from the providers listed in the medical releases submitted in September 2017.  All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

3.  Following the completion of the above, obtain an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, including its treatment, caused the Veteran's hypertension or aggravated the hypertension.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If the examiner determines that the requested opinion may not be provided without a physical examination of the Veteran, then such should be scheduled.  A complete rationale must be provided for all opinions presented. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After all available records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of the service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).

5.  After all available records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of the service-connected peripheral neuropathy of the right lower extremity, left lower extremity and bilateral upper extremities.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

